           Case 1:18-cr-00769-KMW Document 63 Filed 12/07/20 Page 1 of 5




UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
---------------------------------------------------------------X   ELECTRONICALLY FILED
                                                                   DOC #: __________________
UNITED STATES OF AMERICA                                           DATE FILED: December 7, 2020



                                                                         18-CR-769 (KMW)
                 v.                                                     OPINION & ORDER



CIRO SAMA,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        Defendant Ciro Sama has moved to reduce his sentence pursuant to the federal

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), in light of his claimed susceptibility to

COVID-19. (ECF No. 57.) The Government opposes the motion. (ECF No. 59.) For the

reasons that follow, Defendant’s motion is DENIED.

                                              BACKGROUND

        Defendant was arrested on October 9, 2018 in connection with his involvement in an

attempted gunpoint robbery of a cellphone store in the Bronx, New York. (Gov’t Opp’n at 2.)

        The Government charged Defendant with conspiring to commit Hobbs Act Robbery in

violation of 18 U.S.C. § 371. (Id. at 1.) Defendant pleaded guilty on March 26, 2019. (Id.)

        On September 5, 2019, the Court sentenced Defendant to 60 months’ imprisonment,

followed by three years of supervised release. The Court took into consideration the fact that

Defendant and his co-conspirator committed a violent and dangerous attempted robbery at

gunpoint. (Sent. Tr. at 11, ECF No. 50.) During the robbery, one firearm was discharged, and
           Case 1:18-cr-00769-KMW Document 63 Filed 12/07/20 Page 2 of 5




the victim suffered a bullet wound to his head that would have been fatal had the bullet landed

inches lower. (Id.) The Court also recognized Defendant’s physical and mental disabilities. (Id.

at 12.)

          Defendant is currently serving his sentence at USP Canaan. His projected release date is

on or about January 12, 2023. (See Gov’t Opp’n at 2.)

          Defendant submitted an administrative request for compassionate release on September

6, 2020. (Id. at Ex. A.) The Warden of USP Canaan denied Defendant’s request on September

9, 2020. (Id.; id. at App. A.)

          On October 20, 2020, Defendant filed the present motion pro se and requested that the

Court appoint counsel for him. (ECF No. 57.) The Court appointed Mark Gombiner,

Defendant’s prior counsel, to assist Defendant with his motion for compassionate release. (ECF

No. 58.) The Government filed its opposition to the motion on November 3, 2020. (ECF No.

59.) Defendant’s court-appointed counsel filed a response on November 30, 2020. (ECF No.

61.)

                                           LEGAL STANDARDS

          Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act, Pub. L. No. 115-

391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a defendant’s sentence upon motion of

the Director of the Bureau of Prisons (“BOP”), or upon motion of the defendant. A defendant

may move under § 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.”1 Id.


1
  Defendant’s motion is properly before the Court because 30 days have elapsed since the date of Defendant’s
request to the Warden of USP Canaan. (Gov’t Opp’n at Ex. A; id. at App. A.)

                                                        2
         Case 1:18-cr-00769-KMW Document 63 Filed 12/07/20 Page 3 of 5




       A court may reduce a defendant’s sentence if it finds that “extraordinary and compelling

reasons warrant such a reduction” and “such a reduction is consistent with the applicable policy

statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i). The court has

discretion to consider “the full slate of extraordinary and compelling reasons” that an imprisoned

person might cite in motions for compassionate release. United States v. Brooker, 976 F.3d 228,

237 (2d Cir. 2020). Such reasons may include whether a defendant is at increased risk of

suffering serious illness from infection with COVID-19. See, e.g., United States v. Jones, 2020

WL 6131252, at *3 (S.D.N.Y. Oct. 19, 2020) (Swain, J.).

       In determining whether to grant a motion for compassionate release, courts must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent they apply. 18

U.S.C. § 3582(c)(1)(A). Even if extraordinary and compelling reasons for compassionate release

exist, a court may deny the motion if the sentencing factors outweigh those compelling reasons.

See, e.g., United States v. Butler, 2020 WL 1689778, at *3 (S.D.N.Y. Apr. 7, 2020)

(Engelmayer, J.).

                                         DISCUSSION

       Defendant seeks compassionate release on the ground that he faces a heightened risk of

serious illness or death from infection with COVID-19 because, among other reasons, he is 65

years old and suffers from asthma, hypertension, and has a history of heart attacks. (Def.’s Resp.

at 1; Gov’t Opp’n at 4; Mot. at 2.) The Government concedes that Defendant’s history of heart

attacks, which indicate coronary artery disease, present an “extraordinary and compelling”

reason due to COVID-19. (Gov’t Opp’n at 4.) The Court agrees and finds that, in the context of




                                                 3
          Case 1:18-cr-00769-KMW Document 63 Filed 12/07/20 Page 4 of 5




the COVID-19 pandemic, Defendant’s multiple heart attacks constitute an extraordinary and

compelling reason for granting Defendant compassionate release. 2

        Nevertheless, the sentencing factors set forth in 18 U.S.C. § 3553(a) militate against

granting Defendant’s motion. Section 3553(a) requires the Court to consider (1) “the nature and

circumstances of the offense”; and (2) the need for the sentence imposed (A) “to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense,” (B) “to afford adequate deterrence to criminal conduct,” and (C) “to protect the public

from further crimes of the defendant.” 18 U.S.C. §§ 3553(a)(1)-(2).

        Defendant argues that releasing him will not endanger the community because his plea

agreement (which limited his maximum sentence to five years) did not require an admission that

he possessed or used a firearm; he acknowledged the gravity of the attempted robbery and his

criminal past; and he has exhibited good behavior in prison. (Def.’s Resp. at 3.)

        The Court finds these arguments unavailing in light of the § 3553(a) factors. The offense

that Defendant committed is egregious because it involved a violent attempted robbery at

gunpoint. (Sent. Tr. at 11-12.) The victim of the crime suffered a bullet wound to the head that

would have been fatal had the bullet landed a few inches lower. (Id. at 11.) In addition, as the

Government states:

        [T]he defendant’s criminal history includes a pattern of violent crimes that
        demonstrates not the least bit of care for human life. The defendant’s history of
        brutal and violent crimes only further emphasizes why he should serve his full
        sentence. Among other criminal convictions, the defendant has been convicted of
        assault, burglary of a dwelling with explosives or a deadly weapon, and robbery.
        (PSR ¶¶ 31-34.)



2
  Although the Centers for Disease Control and Prevention (CDC) considers “moderate-to-severe” asthma to be a
risk factor for COVID-19, there is no indication that Defendant’s asthma is moderate-to-severe. See CDC, People
with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medicalconditions.html (last visited December 6, 2020).

                                                       4
         Case 1:18-cr-00769-KMW Document 63 Filed 12/07/20 Page 5 of 5




       As this Court recalls from his sentencing, the facts of the defendant’s burglaries
       and robbery are harrowing. As alleged in the criminal complaints, the defendant
       entered homes, brandished a gun, and pointed the gun at children as he ransacked
       the homes for money. (PSR ¶¶ 33-34.) During these burglaries, he repeatedly
       threatened to harm the homes’ occupants, including infant children. During one of
       the burglaries, the defendant “cut a telephone line in the apartment” and stated
       “[i]f you try to call anyone, I’ll kill you and the kids.” (Id.) Although Sama was
       sentenced to 9 to 18 years’ imprisonment for these burglaries, he was undeterred.
       Indeed, in 2010, Sama committed a robbery during which he assaulted the victim
       so ferociously that the victim was in a coma for several days. (PSR ¶ 35.) Again,
       although Sama was sentenced to 42 months to seven years’ imprisonment, that
       serious sentence did not deter him from committing the instant offense. While the
       Government hopes that the defendant’s full sentence is sufficient to deter him
       from committing additional crimes, there is no evidence suggesting the defendant
       will not pose a danger to reoffend if released early.

       The defendant has simply shown no respect for human life or the legal system.
       Allowing him a reduction of sentence would pose a serious danger to the
       community.

(Gov’t Opp’n at 4-5.)

       Based on the fact that the instant crime is of the same nature as Defendant’s many prior

crimes, and that Defendant was not deterred from criminal conduct by his prior periods of

incarceration, the Court agrees with the Government that granting Defendant compassionate

release would not reflect the seriousness of the offense, promote respect for the law, provide just

punishment, afford adequate deterrence, or protect the public from future crimes of Defendant.

                                         CONCLUSION

       For the foregoing reasons, Defendant’s motion for compassionate release under

§ 3582(c)(1)(A) is DENIED.



SO ORDERED.

Dated: New York, New York
       December 7, 2020                                        /s/ Kimba M. Wood
                                                                KIMBA M. WOOD
                                                             United States District Judge


                                                 5
